DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/9/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/9/2020 have been fully considered but they are not persuasive. On pages 8 and 9 of the Applicant’s Arguments, the Applicant notes that Ingber appears to teach a different differentiation, instead of the claims “selection.” However, when considering the wording of the claim, there appears to be a differentiation step, wherein the differentiated cell has been selected as a results of said “selection reagent” acting upon the organoid cells, wherein the “selected cells” have been “generated,” and not isolated or separated. To that end, it is unclear if the Applicant is trying to claim that the selected cells are organoid cells, the newly claimed intestinal cells, or some form of cell-type that is developmentally between to the two claimed cell-types. And finally, as noted previously, Ingber provides embodiments differentiated cells, Ingber must have provided an anticipating embodiment.
On page 9 of the Applicant’s Arguments, the Applicant asserts that claim 29 is not anticipated by Ingber because Ingber does not teach any form of cryopreservation. First, it should be pointed out that the claims were rejected under 35 USC 102 and 103, and as such both can technically apply to the rejection. Second, it should be noted that the courts have pointed out that freezing and thawing cells is considered well-understood, routine, conventional activity in the art. See MPEP 2106.05(d)(II) and Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375. And while this concept is in reference to the analysis of claims under 35 USC 101, it is relevant to the fact that well-understood, routine, conventional activities in the art are routinely performed, but not necessarily written in patent or non-patent literature. And, as noted in the prior Office Actions, this step would have certainly been obvious to the ordinary artisan: based upon the fact that cells are routinely frozen, as a means of storing them indefinitely, and the ordinary artisan expects that defrosted cells behave exactly the same as they would prior to freezing, there is nothing different than frozen or “fresh” cells. As such, since the cells are essentially the same, the methods are indistinguishable. To that end, as noted above, cells are routinely frozen, as a means of storing them indefinitely; it would be 
On pages 10 and 11 of the Applicant’s Arguments, the Applicant asserts that there is no expectation that the cells of Ingber could be cryogenically frozen and maintain their function following a thaw cycle. As noted in the MPEP citation above, cellular cryonics is considered well-understood, routine, conventional activity in the art, and as such, there is a clear expectation that if one uses art accepted methods, than the cells will predictably be restored following a thaw-cycle. If the Applicant has a non-conventional method of freezing and thawing the cells that is not described in the prior art, than this should certainly be claimed. But, barring evidence to suggest otherwise, there is an expectation in the art that if cells are frozen by well-understood, routine, conventional methods of cryogenically freezing cells, there would be a clear expectation that these methods would allow for the thawed cells to maintain their function.
On page 11 of the Applicant’s Arguments, the Applicant appears to conflate the terms “maintain their function” and “mature and/or differentiate into intestinal cells.” The word “maintain” literally means to stay the same (verb: cause or enable [a condition or state of affairs] to continue {definition provided by dictionary.com}, whereas differentiation requires change. If the Applicant is trying to claim particular physiological functions, these should be clearly claimed.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims19 and 40 are indefinite because it is unclear what the Applicant is trying to claim. Newly amended claim 18 and new claim 29 provide for the differentiation of cells into “absorptive cells, goblet cells, enteroendocrine cells, and Paneth cells,” wherein all of these cells are referred to as “intestinal cells.” Claim 19 and 40 indicate that the “intestinal cells further comprise foregut intestinal epithelial cells,” but it is unclear what this limitation is supposed to mean. Based upon the instant specification, the claimed “absorptive cells, goblet cells, enteroendocrine cells, and Paneth cells,” are 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed in the 35 USC 112(b) rejection above, the claim is trying to define these cells within their class, but not limiting the cells of the invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-24, 26-28 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber, et al (PGPub 2014/0038279 [IDS Reference]) and Kauffman, et al (Frontiers in Pharmacology, 4, 1-18, 2013). Ingber describes a fluidic device with a membrane. See paragraph [0006]. Although not explicitly stated, all membranes possess a top and bottom surface; this assessment appears to be confirmed in, at least, figure 2. Ingber indicates that any number of iPSC-derived cells can be cultured on the surface, including iPSCs and intestinal-type cells. See paragraph [0103]. Ingber provides a number of flow conditions, and shows that the cells differentiate into intestinal cells. See paragraph [0006] [0118]. Ingber indicates that the method can result in cell-to-cell tight junctions. See paragraphs [0036] [0038] [0123]. Ingber provides for explicit embodiments wherein intestinal organoids are subjected to “suitable conditions” to maintain intestinal epithelail cells, wherein the cells differentiate and/or mature to form villi structures. See paragraph [0020]. Based upon the instant specification, “villi structures” would likely confirm the presence of one or more of the claimed cells. See page 5, lines 5 and 6.
Regardless, even if it can be shown that Ingber does not produce the claimed cells, Kauffman provides clear and unambiguous motivation to differentiation induced pluripotent stem cells into absorptive intestinal [epithelial] cells by noting that these cells are highly relevant for the field of drug discovery. See page 1, entire. Since both Ingber in vitro methods of generating intestinal cells used for drug development and discovery, there would be a clear motivation to specifically differentiation the cells of Ingber into the cells of Kauffman.
With respect to claims 18 and 39, Ingber teaches the claimed method, and motivates the artisan to investigate various intestinal cell-types, but does not explicitly describe the claimed cell-types. Kauffman explicitly motivates the ordinary artisan to generate absorptive intestinal cells, for the purposes of drug development and discovery. Since both references are concerned with the generation of cells for in vitro testing, it would be obvious to utilize the cell-types of Kauffman with the method of Ingber.
With respect to claims 19 and 40, Ingber describes the culture of intestinal epithelial cells; Ingber notes that they mature into cells with villi. See paragraph [0020]. Although Ingber does not explicitly state foregut, midgut, or hindgut, it is clear from Ingber’s disclosure that there is no limitation on the type intestinal epithelial cell. See the 35 USC 112(d) rejection above.
With respect to claims 20 and 41, Ingber indicates that the membrane defines a first and second (top and bottom) channel, sidewalls are also present. See paragraph [0013].
With respect to claim 21 and 42, although Ingber does not teach E-cadherin expression, Kauffman notes that E-cadherin is a marker for tight-junctions. See page 8, left column, first [full] paragraph. Since Ingber describes the presence of tight junctions, E-cadherin must have been present.

With respect to claim 26, Ingber indicates human cells, and intestinal cells that are derived from an individual suffering from an intestinal disease or disorder. See paragraph [0103].
With respect to claims 27 and 28, Ingber indicates that the method can be used to model IBD and colitis. See paragraph [0207]. Since these are intestinal diseases/disorders, and Ingber explicitly indicates that intestinal cells can be derived from an individual suffering from an intestinal disease or disorder would suggest that Ingber utilized cells from individuals suffering from these disorders. See paragraph [0103]. If it can be demonstrated that Ingber does not implicitly describe this limitation, it would have been obvious to the ordinary artisan to utilize cell derived from an individual suffering from IBD or colitis, because this would be the most obvious manner of creating a disease model for IBD and colitis.
Claims 25 and 29-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingber, et al (PGPub 2014/0038279 [IDS Reference]) and Kauffman, et al (Frontiers in Pharmacology, 4, 1-18, 2013) and evidenced by Day, et al (Cryopreservation and Freeze-Drying Protocols; 2nd Ed., Humana Press, New Jersey, 2007 [PTO-892 dated 9/1/2020]). See the discussion of Ingber and Kauffman above. Neither reference describes steps of cryogenically freezing, then thawing the cells. As discussed in prior Office Actions, the Examiner took Official Notice (and provided evidence in the form of Day) to show that freezing cells is not only an obvious step, but is considered to be a well-understood, routine, and conventional activity already engaged upon in the biological community. Specifically, cells are routinely frozen as a means of storing them indefinitely, and the ordinary artisan expects that defrosted cells behave exactly the same as they would prior to freezing, there is no difference between frozen or “fresh” cells. To that end, since cells are routinely frozen as a means of storing them indefinitely, it would be obvious to the ordinary artisan to utilize frozen cells, since this is how animal cells are stored for future use. The ordinary artisan would expect that defrosted cells should behave identically to their “fresh” counterparts.

With respect to claim 29, as noted above, Ingber teaches most of the elements of the claimed invention except for freezing the cells and then thawing the cells following storage; based upon the fact that cells are routinely frozen as a means of storing them indefinitely, and the ordinary artisan expects that defrosted cells behave exactly the same as they would prior to freezing, there is nothing different than frozen or “fresh” cells. To that end, as noted above, cells are routinely frozen, as a means of storing them indefinitely; it would be obvious to the ordinary artisan to utilize frozen cells, since this is how animal cells are stored for future use. The ordinary artisan would expect that defrosted cells should behave identically to their “fresh” counterparts.

With respect to claim 31, Ingber indicates that the membrane defines a first and second (top and bottom) channel, sidewalls are also present. See paragraph [0013].
With respect to claim 32, although Ingber does not teach E-cadherin expression, Kauffman notes that E-cadherin is a marker for tight-junctions. See page 8, left column, first [full] paragraph. Since Ingber describes the presence of tight junctions, E-cadherin must have been present.
With respect to claim 33, step c), as claimed, is a step of storing frozen cells. Based upon the fact that cells are routinely frozen, as a means of storing them indefinitely, and the ordinary artisan expects that defrosted cells behave exactly the same as they would prior to freezing, there is nothing different than frozen or “fresh” cells. As such, since the cells are essentially the same, the methods are indistinguishable. To that end, as noted above, cells are routinely frozen, as a means of storing them indefinitely; it would be obvious to the ordinary artisan to utilize frozen cells, since this is how animal cells are stored for future use. The ordinary artisan would expect that defrosted cells should behave identically to their “fresh” counterparts. There is nothing in the specification or prior art to suggest that storing the cells for “at least a month” changes their nature in any manner.
With respect to claim 35, Ingber teaches the same organoid cells and derived-cells. See Claim Interpretation (above), and paragraphs [0020] [0057]-[0059] [0103].
With respect to claims 36-38, Ingber indicates that the method can be used to model IBD and colitis. See paragraph [0207]. Since these are intestinal 

Double Patenting
Claims 39-42 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 18-21. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651